TAIGA BUILDING PRODUCTS LTD. Annual Information Form for the fiscal year ended March31, 2008 Dated June 27, 2008 TABLE OF CONTENTS INTRODUCTION 1 Forward Looking Statements 1 CORPORATE STRUCTURE 3 Name, Address and Incorporation 3 Intercorporate Relationships 4 GENERAL DEVELOPMENT OF THE BUSINESS 4 History of Taiga 4 2005 to Present 5 BUSINESS OF TAIGA 5 Business Overview 5 Products 7 Distribution 8 Value-Added Manufacturing 9 Suppliers 10 Customers 10 Employees 11 Competition 11 Cyclicality and Seasonality 11 Environmental Compliance 12 Softwood Lumber Anti-dumping and Countervailing Duties 12 RISK FACTORS 13 Dependence on Market Economic Conditions 13 Sales and Margin Risk and Fluctuations in Commodity Prices 13 High Level of Indebtedness 14 Interest Rate Risk 14 Customer Risk 14 Risks of Acquisitions 14 Competition 15 Supply of Commodities 15 Inventory Risk 15 Seasonal and Cyclical Nature of Taiga's Business 15 Product Liability Claims 16 New Regulations 16 Environmental Liabilities 16 Credit Risk 16 Foreign Currency Risk 17 Dependence on Key Personnel 17 Information Systems Risk 17 Availability of Future Financing 17 Level of Dividends 17 Creditworthiness 18 DIVIDENDS 18 Distribution Policy 19 GENERAL DESCRIPTION OF CAPITAL STRUCTURE 19 Share Capital 19 Notes 20 MARKET FOR SECURITIES 20 DIRECTORS AND OFFICERS 21 Security Holdings 22 Corporate Cease Trade Orders, Bankruptcies, Penalties or Sanctions 22 Conflicts of Interest 23 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 23 Legal Proceedings 23 Regulatory Actions 23 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 24 TRANSFER AGENT AND REGISTRAR 24 MATERIAL CONTRACTS 24 AUDIT COMMITTEE 24 INTERESTS OF EXPERTS 26 ADDITIONAL INFORMATION 26 SCHEDULE "A" A-1 INTRODUCTION In this annual information form (the "AIF"): · all dollar amounts are in Canadian dollars, except where otherwise indicated; · references to "Taiga" mean Taiga Building Products Ltd. and its consolidated subsidiaries; · references to the "Company" mean Taiga Building Products Ltd.; and · unless otherwise stated, information is given as of June 27, 2008. The functional currency of the Company is the Canadian dollar.Some figures and percentages may not total exactly due to rounding.The accounts of the self-sustaining foreign operation are accounted for by the current rate method under which assets and liabilities are translated at prevailing rates of exchange at each balance sheet date. Certain general information contained in this AIF concerning the industry in which Taiga operates has been obtained from publicly available information from third party sources.While Taiga believes such sources to be generally reliable, Taiga has not verified the accuracy or completeness of any information contained in such publicly available information.In addition, Taiga has not determined if there has been any omission by any such third party to disclose any facts, information or events which may have occurred prior to or subsequent to the date as of which any such information became publicly available or which may affect the significance or accuracy of any information contained in any such information and summarized herein. Forward-Looking Statements Certain statements contained in this AIF constitute forward-looking statements within the meaning of applicable securities laws.Forward-looking statements may include estimates, plans, expectations, opinions, forecasts, projections, guidance or other statements that are not statements of fact.When used in this document, the words "may", "would", "could", "will", "intend", "plan", "anticipate", "believe", "estimate", "expect" and similar expressions, as they relate to Taiga or our management, are intended to identify forward-looking statements.Such statements reflect Taiga's current views with respect to future events and are subject to certain risks, uncertainties and assumptions, including: · dependence on market economic conditions; · sales and margin risk and fluctuations in commodity prices; · high level of indebtedness; · interest rate risk; · customer risk; · risks of acquisitions; · competition; · inventory risk; · seasonal and cyclical nature of business; Page 1 · product liability claims; · environmental liabilities; · credit risk; · foreign currency risk; · dependence on key personnel; · availability of future financing; · level of dividends; · income tax risk; and · creditworthiness. These risks and uncertainties could cause Taiga's actual results, performance or achievements that may be expressed or implied by such forward-looking statements to vary from those described herein.Should one or more of these risks or uncertainties materialize, or should assumptions underlying forward-looking statements prove incorrect, actual results may vary materially and adversely from those described herein as intended, planned, anticipated, believed, estimated or expected.These forward-looking statements speak only as of the date of this AIF and Taiga does not intend, and does not assume any obligation, to update these forward-looking statements. Page 2 CORPORATE
